Citation Nr: 1600386	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-43 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of the Veteran's special monthly pension benefits (aid and attendance) based on excessive net worth, effective December 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Mark Anderson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and P.D.


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active military service from September 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which terminated the Veteran's pension effective on December 1, 2011, based on information indicating that his net worth, or value of financial assets, was sufficient to meet his living expenses.

The Veteran, his son, and P.D. testified before the undersigned in November 2015 during a videoconference hearing.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough evaluation of the evidence of record. 

The Veteran has changed representatives during the pendency of the appeal.  Initially, he was represented by the American Legion.  Subsequently, he appointed Mark Anderson as his attorney; he is recognized as the current representative.

The Board notes that, although an issue of overpayment exists, it currently is not before the Board at this time and is rendered moot by this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

Effective December 1, 2011, it is not reasonable for the Veteran to continue to consume part of his net worth for his maintenance.

CONCLUSION OF LAW

Termination of the Veteran's VA special monthly pension benefits (aid and attendance) effective December 1, 2011, was improper, and restoration of benefits is required.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.271, 3.272, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b)  (2015).  As VA is restoring the Veteran's pension benefits, thereby granting the full benefit sought, further discussion of VA's fulfillment of its duties to notify and assist is not warranted.

Legal Criteria

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014). 

Basic entitlement exists, in relevant part, if the veteran meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.2.  38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a) (3) (v). 

The issue on appeal in this case centers on whether the Veteran's net worth is excessive for purposes of justifying the termination of his VA pension benefits. 

Pension shall be denied or discontinued when the corpus of the estate of the veteran are such that under all the circumstances, including consideration of the annual income of the veteran, it is reasonable that some part of the corpus of such estate be consumed for the veteran's maintenance.  38 U.S.C. 1522(a); 38 C.F.R. § 3.274(a). 

The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b). 

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance. 

If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim. 

There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h (February 13, 2007).  See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007).

Analysis

By way of history, in January 2012, the Veteran was granted special monthly pension based on the need for aid and attendance effective on November 30, 2011.

The April 2014 decision on appeal terminated the Veteran's pension effective on December 1, 2011, based on information indicating that his net worth, or value of financial assets, was sufficient to meet his living expenses.

Specifically, the April 2014 corpus of estate determination found that the Veteran's net worth in conjunction with his life expectancy constituted $50, 464.86 annually and could cover all expenses without the need for VA benefits.

The Board notes that the Veteran has dementia, requires nursing home care, and needs assistance with all activities of daily living.

The Veteran, through his attorney, contends that a September 2013 field examiner for the RO erroneously concluded that the Veteran owned assets that actually belonged to his son due to their similar names.  Based on that information, the RO found that the Veteran was not eligible for the benefits that he was receiving and had been unjustly enriched by the benefits he had already received. 

The accounts in contention include a Met Life annuity in the amount of $107,855.08 and a River Source money market account in the amount of $74,141.01.  Specifically, it is argued that these accounts were held jointly by the Veteran and his son until January 2009, at which time the accounts were transferred solely to the name of his son.

The Board notes that without the aforementioned annuity and money market funds, the Veteran's April 2014 corpus of estate determination shows no other assets and monthly expenses that exceed monthly income.

In November 2015 the Veteran's attorney submitted probative evidence, in the form of an account workbook and activity page, from Wells Fargo Bank showing that the annuity and money market funds in question were held jointly by the Veteran and his son until January 2009 at which time the assets were transferred to an account solely kept in his son's name.  An account transfer and direct rollover form was also submitted to prove ownership of the accounts by the Veteran's son, depicting his son's social security number.  Finally, a copy of the gift tax return filed in 2012 for the gift of one-half of the original joint account to his son in 2009 was submitted.

Based on the information the Veteran and his attorney have provided, the Board finds that his financial resources which did not include the annuity and money market funds in question as of December 1, 2011, if fully exploited, are insufficient to meet his basic needs for the remainder of his actuarial life expectancy.  

Thus, the record reflects that the Veteran's pension compensation was improperly terminated, and reinstatement of benefits is warranted.  See 38 U.S.C.A. § 5107(b) (2015); 38 C.F.R. § 3.102 (2015).


ORDER

Termination of the Veteran's pension benefits, effective December 1, 2011, was improper, and the Veteran's appeal is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


